Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21184 Name of Fund: BlackRock Florida Municipal 2020 Term Trust (BFO) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Florida Municipal 2020 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 07/31/2009 Date of reporting period: 08/01/2008  10/31/2008 Item 1  Schedule of Investments BlackRock Florida Municipal 2020 Term Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Florida - 146.6% Broward County, Florida, School Board, COP, Series A, 5.25%, 7/01/22 (a) $ 2,500 $ 2,436,800 Crossings at Fleming Island Community Development District, Florida, Utility Revenue Bonds, 6.75%, 10/01/09 (b) 4,400 4,661,404 Deltona, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (c) 1,095 1,015,503 Escambia County, Florida, Environmental Improvement Revenue Refunding Bonds (International Paper Company Projects), AMT, Series A, 5.75%, 11/01/27 4,000 2,777,000 Escambia County, Florida, Health Facilities Authority, Health Facility Revenue Bonds (Florida Health Care Facility Loan), 5.95%, 7/01/20 (d) 566 571,929 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, AMT, Series 2, 4.70%, 7/01/22 (e)(f)(g) 2,445 1,977,809 Florida Municipal Loan Council Revenue Bonds, CABS, Series A, 5.03%, 4/01/20 (c)(h) 4,000 2,056,080 Florida State Board of Education, GO (Public Education Capital Outlay), Series J, 5%, 6/01/24 (d) 6,150 6,032,351 Florida State Board of Education, Lottery Revenue Bonds, Series B, 5%, 7/01/23 2,000 1,951,160 Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding and Improvement Bonds, Series A, 5.25%, 6/01/26 2,500 1,975,900 Hillsborough County, Florida, IDA, Hospital Revenue Bonds (H. Lee Moffitt Cancer Center Project), Series A, 5.25%, 7/01/22 1,500 1,259,625 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), 5.50%, 10/01/23 1,955 1,613,481 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), Series A, 5.65%, 5/15/18 1,000 933,170 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), Series B, 5.15%, 9/01/25 500 495,125 Hillsborough County, Florida, School Board, COP, 5%, 7/01/27 (c) 1,000 942,030 Jacksonville, Florida, HFA, Homeowner Mortgage Revenue Refunding Bonds, AMT, Series A-1, 5.625%, 10/01/39 (e)(f)(g) 1,000 875,980 Lakeland, Florida, Water and Wastewater Revenue Refunding Bonds, 5%, 10/01/27 1,000 948,370 Lee County, Florida, IDA, Health Care Facilities, Revenue Refunding Bonds (Shell Point/Alliance Obligor Group), 5%, 11/15/22 1,500 1,055,010 Lee County, Florida, Transportation Facilities Revenue Refunding Bonds, Series B, 5%, 10/01/22 (d) 3,000 2,914,920 Marco Island, Florida, Utility System Revenue Bonds, 5.25%, 10/01/21 (c) 1,000 1,001,240 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority CABS Capital Appreciation Bonds IDR Industrial Development Revenue Bonds COP Certificates of Participation PCR Pollution Control Revenue Bonds GO General Obligation Bonds S/F Single-Family HFA Housing Finance Agency VRDN Variable Rate Demand Notes 1 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Marco Island, Florida, Utility System Revenue Bonds, 5%, 10/01/22 (c) $ 2,000 $ 1,943,280 Marco Island, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (c) 1,375 1,327,274 Marion County, Florida, Hospital District, Revenue Refunding Bonds (Munroe Regional Health System), 5%, 10/01/22 1,500 1,217,400 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 1,310 1,096,038 Miami-Dade County, Florida, Educational Facilities Authority Revenue Bonds (University of Miami), Series A, 5%, 4/01/14 (b)(d) 2,695 2,880,470 Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5.25%, 5/01/21 (i) 4,000 3,995,280 Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub-Series B, 5.62%, 10/01/32 (c)(h) 7,560 1,545,188 Miami-Dade County, Florida, Special Obligation Revenue Refunding Bonds, Sub-Series A, 5.24%, 10/01/19 (c)(h) 5,365 2,803,373 Miami-Dade County, Florida, Special Obligation Revenue Refunding Bonds, Sub-Series A, 5.28%, 10/01/20 (c)(h) 10,000 4,850,200 Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Revenue Bonds (Unit of Development Number 43), 6.10%, 8/01/11 (b) 2,735 2,933,971 Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Revenue Bonds (Unit of Development Number 43), 6.10%, 8/01/21 550 491,557 Northern Palm Beach County Improvement District, Florida, Water Control and Improvement, Revenue Refunding Bonds (Unit of Development Number 43), Series B, 4.50%, 8/01/22 (j) 1,000 748,760 Northern Palm Beach County Improvement District, Florida, Water Control and Improvement, Revenue Refunding Bonds (Unit of Development Number 43), Series B, 5%, 8/01/31 (j) 1,000 691,790 Orange County, Florida, Educational Facilities Authority, Educational Facilities Revenue Bonds (Rollins College Project), 5.25%, 12/01/22 (d) 725 701,155 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), 5.625%, 11/15/12 (b) 4,450 4,875,375 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-1, 3%, 10/01/41 (a)(k)(l) 200 200,000 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-2, 4.30%, 10/01/41 (a)(k)(l) 500 500,000 Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/22 (c) 1,770 1,719,803 Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (c) 1,485 1,433,456 Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/24 (c) 1,500 1,437,945 Sterling Hill Community Development District, Florida, Capital Improvement Revenue Refunding Bonds, Series A, 6.10%, 5/01/23 4,285 3,675,630 Stevens Plantation Improvement Project Dependent Special District, Florida, Revenue Bonds, 6.375%, 5/01/13 2,445 2,195,097 2 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments October 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Sumter County, Florida, IDA, IDR (North Sumter Utility Company LLC), AMT, 6.80%, 10/01/32 $ 1,165 $ 995,085 Tohopekaliga, Florida, Water Authority, Utility System Revenue Bonds, Series B, 5%, 10/01/22 (a) 1,975 1,918,989 Tohopekaliga, Florida, Water Authority, Utility System Revenue Bonds, Series B, 5%, 10/01/23 (a) 1,180 1,139,042 Tohopekaliga, Florida, Water Authority, Utility System Revenue Refunding Bonds, Series A, 5%, 10/01/21 (a) 3,630 3,562,155 Tohopekaliga, Florida, Water Authority, Utility System Revenue Refunding Bonds, Series A, 5%, 10/01/23 (a) 2,000 1,930,580 Tolomato Community Development District, Florida, Special Assessment Bonds, 6.375%, 5/01/17 1,300 1,164,124 Village Center Community Development District, Florida, Recreational Revenue Bonds, Sub-Series A, 6.35%, 1/01/18 2,000 1,893,500 Village Center Community Development District, Florida, Utility Revenue Bonds, 5.25%, 10/01/23 (c) 5,000 4,853,850 Village Community Development District Number 5, Florida, Special Assessment Bonds, Series A, 6%, 5/01/22 1,385 1,205,213 Watergrass Community Development District, Florida, Special Assessment Revenue Bonds, Series B, 5.125%, 11/01/14 U.S. Virgin Islands - Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds (Hovensa Refinery), AMT, 4.70%, 7/01/22 Total Municipal Bonds - 148.1% Municipal Bonds Transferred to Tender Option Bond Trusts (m) Florida - 12.1% Lee County, Florida, HFA, S/F Mortgage Revenue Bonds (Multi-County Program), AMT, Series A-2, 6%, 9/01/40 (e)(f)(g) Manatee County, Florida, HFA, Homeowner Revenue Bonds, AMT, Series A, 5.90%, 9/01/40 (e)(f)(g) Palm Beach County, Florida, School Board, COP, Refunding, Series D, 5%, 8/01/28 (a) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 12.1% Total Long-Term Investments (Cost - $120,191,775) - 160.2% Short-Term Securities Shares CMA Florida Municipal Money Fund, 1.20% (n)(o) Total Short-Term Securities (Cost - $5,302,992) - 7.8% Total Investments (Cost - $125,494,767*) - 168.0% Other Assets Less Liabilities - 1.8% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (7.0)% ) Preferred Shares, at Redemption Value - (62.8)% ) Net Assets Applicable to Common Shares - 100.0% $ 3 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments October 31, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of October 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) FSA Insured. (b) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (c) MBIA Insured. (d) AMBAC Insured. (e) GNMA Collateralized. (f) FNMA Collateralized. (g) FHLMC Collateralized. (h) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (i) Assured Guaranty Insured. (j) ACA Insured. (k) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (l) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (m) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (n) Represents the current yield as of report date. (o) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA Florida Municipal Money Fund $ 9,486 4 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments October 31, 2008 (Unaudited) Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of October 31, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Florida Municipal 2020 Term Trust By: /s/Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Florida Municipal 2020 Term Trust Date: December 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Florida Municipal 2020 Term Trust Date: December 19, 2008 By: /s/Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Florida Municipal 2020 Term Trust Date: December 19, 2008
